 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                     CASE NO. 19-245 RSM
11
                                                   ORDER
12                           Plaintiff,
13                      v.
14
     JOSUE UBALDO CALVARIO,
15
16                           Defendant.
17
18         THIS COURT having considered the Stipulated Motion to Continue Trial and Pretrial
19 Motions Dates and the facts set forth therein, and General Order 02-20 of the United States
20 District Court for the Western District of Washington addressing measures to reduce the
21 spread and health risks from COVID-19, which is incorporated herein by reference, hereby
22 FINDS as follows:
23         1. In light of the rapidly increasing spread of Coronavirus Disease 2019 (“COVID-
24            19”) with the Western District of Washington; the recommendations made by the
25            Centers for Disease Control and Prevention (CDC) that individuals at higher risk
26            of contracting this disease –including individuals with underlying health
27            conditions, individuals age 60 and older, and individuals who are pregnant – avoid
28            large groups of people; and the Governor of the State of Washington’s

     ORDER TO CONTINUE TRIAL DATE AND MOTIONS DEADLINE - 1               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Untied States v. Calvario, CR19-245 RSM                              SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1             proclamation of a State of Emergency and order that all people in Washington
 2             State remain in their homes except for limited purposes; at this time, it will be
 3             difficult to get a jury pool that would represent a fair cross section of the
 4             community; and
 5         2. Taking into account the exercise of due diligence, a failure to grant a continuance
 6             in this case would deny counsel for the defendant the reasonable time necessary
 7             for effective preparation due to counsel’s need for more time to review the
 8             evidence, consider possible defenses, and gather evidence material to the defense,
 9             as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and
10         3. A failure to grant such a continuance in this proceeding would likely result in a
11             miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
12         4. The additional time requested is a reasonable period of delay, as the defendant has
13             requested more time to prepare for trial, to investigate the matter, to gather
14             evidence material to the defense, and to consider possible defenses; and
15         5. The ends of justice will best be served by a continuance, and the ends of justice
16             outweigh the best interests of the public and the defendant in any speedier trial, as
17             set forth in 18 U.S.C. § 3161(h)(7)(A); and
18         6. The additional time requested between the current trial date of June 1, 2020, and
19             the new trial date is necessary to provide counsel for the defendant the reasonable
20             time necessary to prepare for trial, considering counsel’s schedule and all of the
21             facts set forth above; and
22         IT IS THEREFORE ORDERED that the trial date in this matter shall be continued to
23 October 13, 2020, and that pretrial motions shall be filed no later than September 1, 2020.
24 To the extent that the community health issues and impact on the jury pool has not abated by
25 that date, a further continuance will be considered.
26         IT IS FURTHER ORDERED that the period time from the date of this order up to and
27 including the date now set for this trial, shall be excludable time pursuant to 18 U.S.C.
28 § 3161.

     ORDER TO CONTINUE TRIAL DATE AND MOTIONS DEADLINE - 2                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     Untied States v. Calvario, CR19-245 RSM                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1
           Dated this 3rd day of April, 2020.
 2
 3
 4
 5
 6
 7
                                                A
                                                RICARDO S. MARTINEZ
                                                UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
     Presented by:
15
16 /s/Lyndsie R. Schmalz
   LYNDSIE R. SCHMALZ
17
   Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28

     ORDER TO CONTINUE TRIAL DATE AND MOTIONS DEADLINE - 3           UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     Untied States v. Calvario, CR19-245 RSM                          SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
